Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Because of the Applicant’s amendment, the original objection to Claim 2, and the §112(b) rejection of Claim 11, in the Office action filed November 15, 2021, are hereby withdrawn.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on April 25, 2022 were filed after the mailing date of the Notice of Allowance on March 24, 2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney James Cole on February 17, 2022.  The application has been amended as follows: 
Abstract Lines 2-3, “The at least one lid is pivotally attached to the box main body by means of at least two hinge modules” has been amended to read, “The at least one lid is pivotally attached to the box main body by at least two hinge modules.”
Claim 16 Line 8, “…said pin module have a circular baking plate …” has been amended to read “…said pin module have a circular backing plate ….”
Claim 17 in the last line, “…the engaging portion of a bolt with male thread” has been amended to read, “…the engaging portion of a bolt with a male thread.”
Allowable Subject Matter
Claims 1-19 are allowable as amended by the Applicant.  The following is an examiner’s statement of reasons for allowance.
Re Amended Claim 1, the prior art discloses most of the claimed invention; however, the prior art does not expressly disclose wherein each of said at least two hinge modules are disposed at ends of said at least one lid, wherein each hinge module of said at least two hinge modules comprises a pin module having a hinge pin with a front end, a rear end, a longitudinal axis about which the at least one lid is pivotable and predominantly a smooth outer surface of a cylindrical shape.
Re Claim 16, the prior art discloses most of the claimed invention; however, the prior art does not expressly disclose said pin module having a circular backing plate.
Re Claim 17, the prior art discloses most of the claimed invention; however, the prior art does not expressly disclose that the engaging portion is a bolt with male thread.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Remarks Page 9 Lines 6-10 and 16-20, filed February 14, 2022, with respect to the §103 rejection of Claim 1 as unpatentable over Maldonado (2007/0101754) in view of Sunko (2,766,901) have been fully considered and are persuasive.  The §103 rejection of Claim 1 has been withdrawn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J HICKS/Primary Examiner, Art Unit 3736